DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit”, “a first setting unit”, “a second setting unit”, “a unit”, and “a printing unit”, in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications in paragraphs [00158-0159] discloses processor(s) or equivalents thereof to execute the functions performed by the unit(s). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US Pub No. 20040218838 A1) in view of Tanaka et al. (JP2005205693A).  

Regarding Claim 1,
Tojo discloses An inspection apparatus comprising: an obtaining unit configured to obtain first captured images of printed pages; (Tojo, [0034-0040], [0060], [0273], discloses image processing apparatus in the above-described embodiment can be implemented by an information processing apparatus such as a personal computer or can be interpreted as an invention of a method serving as procedures which realize the functions of the image processing apparatus. Since the image processing apparatus can be realized by a computer, the present invention can be apparently applied to a computer program running in each apparatus, and also a computer-readable storage medium such as a CD-ROM which stores the computer program and allows a computer to load it; an input step of inputting a reference comparison image obtained from a printed material; image of printed document is obtained)

a first setting unit configured to set an inspection region within a selected captured image selected from the first captured images of the respective pages obtained by the obtaining unit; (Tojo, [0034-0040], discloses the apparatus further comprises segmentation means for segmenting the reference comparison image into a plurality of regions on the basis of an attribute; wherein the grayscale feature amount extraction means extracts the grayscale feature amount from a region having a predetermined attribute among the plurality of regions segmented by the segmentation means; the apparatus further comprises segmentation means for segmenting the reference comparison image into a plurality of regions on the basis of an attribute; wherein the grayscale feature amount extraction means extracts the grayscale feature amount from a region having a first attribute among the plurality of regions segmented by the segmentation means, and the color feature amount extraction means extracts the color feature amount from a region having a second attribute among the plurality of regions segmented by the segmentation means; the apparatus further comprises text feature amount extraction means for extracting a text feature amount of a text image in the reference comparison image; plurality of regions are segmented and setting is performed on image of selected region for processing such as color feature or gray scale features are processed) and 


Tojo does not explicitly disclose a second setting unit configured to perform setting performed on the selected captured image for the first captured image of a page decided based on a result of image analysis on the first captured images of the respective pages obtained by the obtaining unit. 


Tanaka et al. discloses a second setting unit configured to perform setting performed on the selected captured image for the first captured image of a page decided based on a result of image analysis on the first captured images of the respective pages obtained by the obtaining unit. (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); the inspection of the contents of original image (first region set for processing) are analyzed or processed to determine priority order of the contents to be processed (setting region) further (second type (second region) of contents))

Tojo discloses the claimed device except for second setting region in image to be processed based on contents processed in first content region in image. Tanaka discloses that it is known in the art to process various contents(regions) in images based on results of processing of other contents (first region) in digital images. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the obtaining and processing of digital image from printed pages of Tojo with the selecting and determining order of regions to be processed of Tanaka, in order to process regions in images of relevance such texts (first region) and/or drawings (second region) to improve digital image processing quality in print media. 

Regarding Claim 2, 
Tojo and Tanaka further discloses wherein the first setting unit sets, in accordance with a user operation, the inspection region and an inspection standard for the inspection region within the selected captured image selected in accordance with a user operation from the first captured images of the respective pages obtained by the obtaining unit.  (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); user priority is set to select the image region to be set for processing based on other region or content processing in the image). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this as well. 

Regarding Claim 3, 
Tojo and Tanaka further discloses wherein the second setting unit specifies a first captured image satisfying a first condition based on the result of image analysis on the first captured images of the respective pages obtained by the obtaining unit, and performs the setting performed on the selected captured image for the specified first captured image.  (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); priority is set to select the image region to be set for processing based on other region or content processing in the image). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this as well.

Regarding Claim 4, 
Tojo and Tanaka further discloses further comprising a unit configured to set the first condition in accordance with a user operation.  (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); inspection time is condition for inspection region in image). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this as well.

Regarding Claim 5, 
Tojo and Tanaka further discloses wherein the first captured image satisfying the first condition includes a first captured image that is not a white page.  (Tojo, [0195-0196], discloses to execute character recognition for a text block extracted by the block selection process (step S3020 or S3120), whether the text block is a horizontal/vertical writing is determined. A character string is extracted in a corresponding direction, and then a character is extracted from the character string to acquire a character image; in determination of a horizontal/vertical writing, horizontal/vertical projection to a pixel value within the text block is formed. The text block is determined to be a horizontal writing when the variance of horizontal projection is large, and a vertical writing when the variance of vertical projection is large. In decomposition into a character string and character, for a text block of a horizontal writing, a column is extracted using the horizontal projection, and a character is extracted from the vertical projection of the extracted column. For a text block of a vertical writing, the horizontal and vertical directions are reversed; text regions are only processed and white spaces are excluded from processing images). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.

Regarding Claim 6, 
Tojo and Tanaka further discloses wherein the first captured image satisfying the first condition includes a first captured image including a content having the same type as that of a content included in the selected captured image.  (Tojo, [0134], discloses whether an original document desired by the user has been retrieved from original document candidates obtained by a comparison process is confirmed. More specifically, a user interface containing original document candidates is implemented by the display 116 and input unit 113. The user interface allows the user to confirm the contents of the original document candidates). (Tojo, [0144], discloses Obtained clusters of black pixels are classified by size and shape into blocks having different attributes. For example, a block having an aspect ratio of almost 1 and a size of a predetermined range is defined as a pixel cluster corresponding to a text. A part of adjacent characters which can be neatly grouped is defined as a text block. A plane pixel cluster is defined as a line block. A range of a black pixel cluster which neatly contains rectangular white pixel clusters with a predetermined size or more is defined as a table block. A region where indefinite pixel clusters scatter is defined as a photo block. A pixel cluster with another arbitrary shape is defined as a picture block; texts in images are processed of similar type contents). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this as well.

Regarding Claim 7, 
Tojo and Tanaka further discloses wherein the first captured image satisfying the first condition includes a first captured image in which a degree of coincidence with a layout of a content included in the selected captured image is not lower than a threshold.  (Tojo, [0200], discloses the layout is compared. The layout includes the attribute, size, and position of a block in block information. If the layouts of a reference comparison image (paper document) and target comparison image (electronic data) coincide with each other (YES in step S1720), the process advances to step S1730. If these layouts do not coincide with each other (NO in step S1720), the flow returns to step S1710; layouts are compared with each other to determine their coincidence level of layouts (threshold)). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this as well.

Regarding Claim 8, 
Tojo and Tanaka further discloses wherein the first captured image satisfying the first condition includes a first captured image including a font of a font size not larger than a threshold.  (Tojo, [0144], discloses obtained clusters of black pixels are classified by size and shape into blocks having different attributes. For example, a block having an aspect ratio of almost 1 and a size of a predetermined range is defined as a pixel cluster corresponding to a text. A part of adjacent characters which can be neatly grouped is defined as a text block. A plane pixel cluster is defined as a line block. A range of a black pixel cluster which neatly contains rectangular white pixel clusters with a predetermined size or more is defined as a table block. A region where indefinite pixel clusters scatter is defined as a photo block. A pixel cluster with another arbitrary shape is defined as a picture block; size of pixel block size (font or text) determined and compared with predetermined range (threshold)). Additionally, the rational and motivation the combine the references Tojo and Tanaka as applied in claim 1 apply to this claim. 

Regarding Claim 9, 
Tojo and Tanaka further discloses further comprising a unit configured to set the threshold in accordance with an inspection level representing severity of inspection.  (Tojo, [0188], discloses in step S1640, whether the ratio R is equal to or higher than a predetermine threshold is determined. If the ratio R is higher than the threshold (NO in step S1640), the process advances to step S1650 to determine that color information of the image to be processed is sufficient (i.e., the image is a color image). If the ratio R is equal to or lower than the threshold (YES in step S1640), the process advances to step S1660 to determine that color information of the image is insufficient (i.e., the image is a grayscale image); threshold is set according to the inspection level relevance for the type of content processed such as if the color is of relevance in images (i.e. online books) then inspection level of color is set to be of that threshold). Additionally, the rational and motivation the combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.

Regarding Claim 10, 
Tojo and Tanaka further discloses wherein the second setting unit sets, for a first captured image of a page decided based on the result of image analysis on the first captured images of the respective pages obtained by the obtaining unit, an inspection region not satisfying a second condition among respective inspection regions in the selected captured image.   (Tojo, [0188], discloses in step S1640, whether the ratio R is equal to or higher than a predetermine threshold is determined. If the ratio R is higher than the threshold (NO in step S1640), the process advances to step S1650 to determine that color information of the image to be processed is sufficient (i.e., the image is a color image). If the ratio R is equal to or lower than the threshold (YES in step S1640), the process advances to step S1660 to determine that color information of the image is insufficient (i.e., the image is a grayscale image); threshold is set according to the inspection level relevance for the type of content processed such as if the color is of relevance in images (i.e. online books) then inspection level of color is set to be of that threshold). Additionally, the rational and motivation the combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.

Regarding Claim 11, 
Tojo and Tanaka further discloses further comprising a unit configured to set the second condition in accordance with a user operation.  (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); print speed and inspection time are first and second condition to process contents in images such as first and second regions and are prioritized accordingly and contents to be processed in image according to the conditions and results of other contents processed in image). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.

Regarding Claim 12, 
Tojo and Tanaka further discloses wherein the inspection region not satisfying the second condition is an inspection region where an inspection level representing severity of inspection is lower than a threshold.  (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); threshold is set according to the inspection level relevance for the type of content processed such as if the color is of relevance in images (i.e. online books) then inspection level of color is set to be of that threshold). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.

Regarding Claim 13, 
Tojo and Tanaka further discloses wherein the second setting unit sets, for the first captured images of the respective pages obtained by the obtaining unit, inspection regions excluded from inspection targets among respective inspection regions in the selected captured image.  (Tojo, [0195-0196], discloses to execute character recognition for a text block extracted by the block selection process (step S3020 or S3120), whether the text block is a horizontal/vertical writing is determined. A character string is extracted in a corresponding direction, and then a character is extracted from the character string to acquire a character image; in determination of a horizontal/vertical writing, horizontal/vertical projection to a pixel value within the text block is formed. The text block is determined to be a horizontal writing when the variance of horizontal projection is large, and a vertical writing when the variance of vertical projection is large. In decomposition into a character string and character, for a text block of a horizontal writing, a column is extracted using the horizontal projection, and a character is extracted from the vertical projection of the extracted column. For a text block of a vertical writing, the horizontal and vertical directions are reversed; only texts and characters are processed and other regions are excluded from processing). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim. 


Regarding Claim 14, 
Tojo and Tanaka further discloses further comprising an inspection unit configured to inspect, based on a second captured image of a printed page and a first captured image corresponding to the page, a region corresponding to the inspection region in the second captured image.  (Tojo, [0195-0196], discloses to execute character recognition for a text block extracted by the block selection process (step S3020 or S3120), whether the text block is a horizontal/vertical writing is determined. A character string is extracted in a corresponding direction, and then a character is extracted from the character string to acquire a character image; in determination of a horizontal/vertical writing, horizontal/vertical projection to a pixel value within the text block is formed. The text block is determined to be a horizontal writing when the variance of horizontal projection is large, and a vertical writing when the variance of vertical projection is large. In decomposition into a character string and character, for a text block of a horizontal writing, a column is extracted using the horizontal projection, and a character is extracted from the vertical projection of the extracted column. For a text block of a vertical writing, the horizontal and vertical directions are reversed). (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26); multiple contents of printed material are processed in order of priority of the contents and based on results of other contents or regions processed in images to determine priority and conditions are set such as printing speed or inspection time). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.

Regarding Claim 15, 
Tojo and Tanaka further discloses wherein the obtaining unit obtains a first captured image which is obtained by capturing a page printed by a printing apparatus.  (Tojo, [0195-0196], discloses to execute character recognition for a text block extracted by the block selection process (step S3020 or S3120), whether the text block is a horizontal/vertical writing is determined. A character string is extracted in a corresponding direction, and then a character is extracted from the character string to acquire a character image; in determination of a horizontal/vertical writing, horizontal/vertical projection to a pixel value within the text block is formed. The text block is determined to be a horizontal writing when the variance of horizontal projection is large, and a vertical writing when the variance of vertical projection is large. In decomposition into a character string and character, for a text block of a horizontal writing, a column is extracted using the horizontal projection, and a character is extracted from the vertical projection of the extracted column. For a text block of a vertical writing, the horizontal and vertical directions are reversed; digital image or printed document or page is obtained). (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26)). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.


Regarding Claim 16, 
Tojo and Tanaka further discloses wherein the obtaining unit includes a printing unit configured to print on a page, and a unit configured to capture an image of the page printed by the printing unit to obtain a first captured image of the page. (Tojo, [0195-0196], discloses to execute character recognition for a text block extracted by the block selection process (step S3020 or S3120), whether the text block is a horizontal/vertical writing is determined. A character string is extracted in a corresponding direction, and then a character is extracted from the character string to acquire a character image; in determination of a horizontal/vertical writing, horizontal/vertical projection to a pixel value within the text block is formed. The text block is determined to be a horizontal writing when the variance of horizontal projection is large, and a vertical writing when the variance of vertical projection is large. In decomposition into a character string and character, for a text block of a horizontal writing, a column is extracted using the horizontal projection, and a character is extracted from the vertical projection of the extracted column. For a text block of a vertical writing, the horizontal and vertical directions are reversed; digital image or printed document or page is obtained). (Tanaka, Abstract, discloses image quality inspection of a print image is performed in real time for an accurate inspection item based on inspection image data obtained by imaging. When the inspection apparatus acquires inspection image data (S12), the inspection apparatus acquires printing environment information such as temperature, humidity, and printing history information, and sets the priority order of inspection items based on the printing environment information (S14).). Further, the contents of the original image data are analyzed (S16), and the priority order of the inspection items is set for each area divided according to the contents (S18). Then, in consideration of the contents of the priority order and user priority order setting, the overall priority order is determined (S20). Further, the inspection item is set based on the inspection possible time of each inspection image data acquired based on the printing speed (S22) and the inspection time of each inspection item (S24). The image quality inspection is performed on the set inspection item (S26) ). Additionally, the rational and motivation to combine the references Tojo and Tanaka as applied in claim 1 apply to this claim.


Claim 17 recite method with steps corresponding to the apparatus elements recited in Claim 1. Therefore, the recited steps of the method Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Tojo and Tanaka references presented in rejection of Claim 1, apply to this claim.

Claim 18 recite computer readable storage medium with program instructions corresponding to the apparatus elements recited in Claim 1. Therefore, the recited instructions of the computer readable storage medium claim 18 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Tojo and Tanaka references presented in rejection of Claim 1, apply to this claim.

Furthermore, the combination of Tojo and Tanaka further discloses non-transitory computer readable storage medium (Tojo, [0273], discloses image processing apparatus in the above-described embodiment can be implemented by an information processing apparatus such as a personal computer or can be interpreted as an invention of a method serving as procedures which realize the functions of the image processing apparatus. Since the image processing apparatus can be realized by a computer, the present invention can be apparently applied to a computer program running in each apparatus, and also a computer-readable storage medium such as a CD-ROM which stores the computer program and allows a computer to load it). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11250560 B2
US 11305552 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661